Citation Nr: 0513011	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for residuals of a nasal 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the above claim.  

The veteran was scheduled to appear at a hearing before the 
Board on February 7, 2005, but he failed to report.  On 
February 10, 2005, he requested that his hearing be 
rescheduled.  His request was denied, as he failed to show 
good cause for rescheduling his hearing.  See Letter from the 
Board to the veteran, dated May 5, 2005.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue decided below has been obtained.

2.  The service-connected nasal fracture is not productive of 
nasal obstruction.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
nasal fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6502 (2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in May 2001.  The veteran was informed of 
what was required to substantiate his claim for an increased 
rating, i.e., evidence of treatment for the condition, and 
advised of his and VA's respective duties.  He was also asked 
to submit evidence and/or information in support of his 
claim.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records and private treatment records from Leisure World, has 
been obtained and associated with the claims file.  There is 
no indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  The veteran underwent a VA 
examination in January 2002.  Accordingly, the requirements 
of the VCAA have been met by the RO to the extent necessary, 
and the Board turns to the analysis of the veteran's claim on 
the merits.


II.  Factual background

In May 1979, the veteran was granted service connection for 
residuals of nasal bone fracture and a non-compensable rating 
was assigned, effective March 1979.  He submitted a claim for 
an increased rating in April 2001.  

In conjunction with his claim, in January 2002, the veteran 
was afforded a VA examination.  At that time, he reported 
that he sustained his nose fracture in 1951 or 1952 when a 
drunken airman punched him in the face.  He underwent several 
surgical procedures to correct his nose immediately after 
service.  About one year prior to his exam, the veteran had 
increased whitish or yellowish nasal discharge and, as a 
result, this caused difficulty in breathing with frequent 
cough accompanied with phlegm.  He had occasional migraines 
and was told he had mild sinusitis and was treated with 
antibiotics.  At the time of the exam, the veteran was able 
to walk a block or two before having increased shortness of 
breath.  

Physical examination showed that the veteran had no 
significant nasal obstruction, his nasal septum was normal, 
and there was no evidence of crusting or purulent discharge, 
tenderness on the facial bony prominences, sinusitis, or 
posterior pharyngeal erythema.  His oral mucosa was intact.  
The examiner stated that there is no change in the diagnosis 
of deviated nasal septum; however, the condition had been 
resolved by past surgeries and antibiotic treatment.  There 
was no evidence of nasal deviation, nasal discharge, 
crustings, or any tenderness on the facial bony prominences 
at the time of the exam.  

The veteran received VA treatment in September 1997 to 
October 2003 from the Long Beach VA facility.  The record in 
February 2003 reflected a complaint of shortness of breath.  
The treating physician noted that the veteran had a cough 
with occasional white sputum production, but no diagnosis was 
specified.   

In correspondence of record, the veteran indicated that his 
service-connected injury should be rated at a higher 
percentage as he has nasal blockage as a result of his 
deviated septum.

III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the rating criteria under 38 C.F.R. § 4.97, Diagnostic 
Code 6502, a 10 percent evaluation is assigned when there is 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side due to traumatic deviation 
of the septum.  In every instance in which the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2004).

The January 2002 VA examination demonstrated that there was 
no evidence of any residuals of a nasal fracture as there was 
no nasal deviation, nasal discharge, crustings, nor any 
tenderness on the facial bony prominences at the time of the 
exam.  Further, the examiner noted that there was no 
significant nasal obstruction.  Although the veteran claims 
that there is nasal blockage, the file contained no 
supporting private or VA medical records of this assertion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Absent objective evidence of nasal obstruction, no basis is 
provided for assignment of a compensable evaluation for 
residuals of the nasal fracture, under the criteria for 
evaluating deviation of the nasal septum.  While the veteran 
also appears to be claiming a higher rating based upon 
breathing difficulties, the Board notes that service 
connection for asthma was denied by the RO in March 2004.

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is appropriate given the 
objective findings.  Since the objective medical evidence 
does not show complete obstruction of one nasal passage or 
more than 50 percent obstruction on both sides, a 10 percent 
rating is not warranted.  As the preponderance of the 
evidence is against a compensable rating, the benefit-of-the 
doubt doctrine does not apply, and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable rating for residuals of a nasal 
fracture is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


